DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's amendment and response dated December 14, 2021 in responding to the Office Action of September 14, 2021 provided in the rejection of all previous pending claims 1-20.
	Claims 1, 2, 4, 5, 8, 9, 11, 15, 16, and 18 have been amended.
	Claims 3, 10, and 17 have been cancelled.
	No claims have been newly added.
Thus, claims 1, 2, 4-9, 11-16, and 18-20 are pending for examination.
Allowable Subject Matter
3.	Claims 1, 2, 4-9, 11-16, and 18-20 are allowed, which re-number as 1-17.
4.	The following is an Examiner’s statement of reasons for allowance: 
	The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…generating a software specification that specifies a desired state of the virtualization software; based on the software specification, preparing a desired image of the virtualization software by re
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1, 2, 4-9, 11-16, and 18-20 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MARINA LEE/Primary Examiner, Art Unit 2192